Citation Nr: 1134229	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUES
 
1.  What evaluation is warranted for chondromalacia of the left knee based upon painful motion from June 17, 2008?
 
2.  What evaluation is warranted for chondromalacia of the left knee based upon instability from June 17, 2008?
 
 
REPRESENTATION
 
Appellant represented by: Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from January to April 1990, in February 1993, and from July 2002 to April 2003.  He also served in the National Guard.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).
 
In January 2008 and November 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  Prior to March 31, 2009, there was no competent and credible evidence that chondromalacia patella of the left knee was manifested by a compensable limitation of flexion or extension, or by any evidence of recurrent subluxation or lateral instability.
 
2.  Since March 31, 2009, chondromalacia patella of the left knee based upon painful motion has not been manifested by either a limitation of flexion to 45 degrees or less, or a limitation of extension to 10 degrees or more. 
 
3.  Since March 31, 2009, chondromalacia patella of the left knee has not been manifested by either moderate recurrent subluxation or lateral instability.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial compensable evaluation for chondromalacia of the left knee between June 17, 2008, and March 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).
 
2.  The criteria for an evaluation in excess of 10 percent since March 31, 2009, for chondromalacia of the left knee based upon painful motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2010).
 
3.  The criteria for an evaluation in excess of 10 percent since March 31, 2009, for chondromalacia of the left knee based upon instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for chondromalacia of the left knee has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, including VA treatment records and providing the Veteran with VA examinations.  
 
The Board remanded the claim in January 2008 to provide the Veteran with a VA examination.  That was conducted in March 2009.  The examination addressed the necessary clinical findings requested by the Board in the January 2008 remand.  Thus, there was substantial compliance with the January 2008 remand.
 
In November 2009, the Board remanded the claim because there was evidence in the file that indicated the Veteran had undergone knee surgery on June 17, 2008, and VA did not have a copy of either the surgical record or any post-surgical treatment records from a private facility. 
 
In November 2009, the Appeals Management Center (AMC) wrote to the Veteran and informed him it needed the surgical records from his June 17, 2008, surgery at Quincy Hospital.  It attached a VA Form 21-4142, Authorization and Consent to Release Information to VA, and asked the Veteran to complete it so that VA could obtain those private medical records.  It also informed the Veteran that he could submit the records himself.  Thereafter, the Veteran did not provide VA with permission to obtain these records nor did he submit the records himself.  In the January 2011 supplemental statement of the case (issued more than a year after the November 2009 letter), the AMC informed the Veteran of his failure to provide VA with permission to obtain the records or provide the records to VA.  
 
VA regulations provide that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-federal agency or department custodians, which includes authorizing the release of existing records.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  The Board finds as fact that the Veteran has failed in his duty to assist VA with obtaining relevant records.
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  
 
Analysis
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  
 
The Veteran's appeal for higher ratings stems from the rating decision that granted entitlement to service connection and the initial ratings.  The Court has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The Veteran's service-connected left knee chondromalacia has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5014, which addresses osteomalacia.  Under Diagnostic Code 5014, osteomalacia is to be rated on limitation of motion of the affected part like degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where a limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
 
The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).
 
Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.
 
Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  Id.
 
Limitation of motion and instability of the knee are two, separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).
 
While the claim was at the AMC, it granted separate 10 percent evaluations for painful motion and instability, both effective March 31, 2009.  The Board will address each disability separately.
 
Painful motion
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation between June 17, 2008, and March 30, 2009, and against an initial evaluation in excess of 10 percent as of March 31, 2009, based upon painful motion.  The reasons follow.
 
Available VA treatment records date from March 12, 2008 (prior to the Veteran's June 2008 left knee surgery), to March 31, 2009, the date of the VA examination.  Thus, there are no clinical records upon which to base what the Veteran's disability level was from June 17, 2008, to March 30, 2009.  The Veteran had an opportunity to provide or identify medical evidence addressing the symptoms he was experiencing after the June 17, 2008, left knee surgery.  However, he elected not to provide VA with those records or authorize VA to secure the records on his behalf.  Additionally, the Veteran has not provided any statements addressing the severity of his disability as of June 17, 2008.  The Veteran had reported in 2004 and 2005 that he had chronic pain; however, contemporaneous clinical findings did not objectively support his allegations.  Thus, the Board will deny a compensable evaluation between June 17, 2008, and March 30, 2009, for chondromalacia patella of the left knee based upon painful motion.  Simply put, there is no competent and credible evidence that the left knee disability met the criteria for a compensable evaluation based on a limitation of motion.  
 
As to the question of entitlement to a rating in excess of 10 percent the preponderance of the evidence is against a finding that the chondromalacia patella of the left knee meets the criteria for a 20 percent evaluation based upon painful motion as of March 31, 2009.  At the time of the March 2009 VA examination, the Veteran's range of motion of the left knee was from 0 degrees to 120 degrees.  Neither of these ranges warrants a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran has full extension of the left knee and 20 degrees less than full flexion.  Therefore, the Veteran would not be entitled to a compensable evaluation for either a limitation of flexion or a limitation of extension.  The examiner found that the Veteran did not have constitutional symptoms of arthritis, and he did not have incapacitating episodes of arthritis.  The Veteran reported he uses a brace when he thinks he will be on his feet a lot.  
 
The Board has considered the holding in DeLuca and finds that the assigned 10 percent evaluation fully compensates the Veteran's pain with noncompensable loss of flexion and extension.  In the March 2009 VA examination report, the examiner noted that there was objective evidence of pain following repetitive motion, but that there was no additional limitation of motion after three repetitions of motion.  Such findings preponderate against establishing entitlement to an  of an initial evaluation in excess of 10 percent for the left knee based upon painful motion as of March 31, 2009.  
 
Instability 
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation between June 17, 2008, and March 30, 2009, and against entitlement to an initial evaluation in excess of 10 percent as of March 31, 2009, based upon instability.  The reasons follow.
 
VA treatment records date from March 12, 2008 (prior to the Veteran's June 2008 left knee surgery), to March 31, 2009, the date of the VA examination.  Thus, there are no clinical records upon which to base what the Veteran's disability level was from June 17, 2008, to March 30, 2009.  The Veteran had an opportunity to provide or identify medical evidence addressing the symptoms he was experiencing after the June 17, 2008, left knee surgery.  However, he elected not to provide VA with those records or authorize VA to secure the records on his behalf.  Additionally, the Veteran has not provided any statements as to the severity of his disability as of June 17, 2008.  The Veteran had reported in 2004 and 2005 that he had chronic pain; however, contemporaneous clinical findings did not objectively support his allegations.  Thus, the Board will deny a compensable evaluation between June 17, 2008, and March 30, 2009, for chondromalacia patella of the left knee based upon painful motion.  Simply put, there is no competent and credible evidence that the left knee disability met the criteria for a compensable evaluation.  

The Veteran had an opportunity to provide medical evidence addressing any instability symptoms he has experienced since the June 17, 2008, left knee surgery.  However, he elected not to provide VA with those records or authorize VA to secure the records on his behalf.  Additionally, the Veteran has not provided any statements as to the severity of his disability as of June 17, 2008.  The Veteran had reported in 2004 and 2005 that he had chronic pain; however, the contemporaneous clinical findings did not support his allegations.  Thus, the Board will deny a compensable evaluation between June 17, 2008, and March 30, 2009, for chondromalacia patella of the left knee based upon instability as there is no competent and credible evidence that the Veteran's left knee had instability prior to March 31, 2009.
 
The Board further finds that the preponderance of the evidence is against finding that left knee chondromalacia of the patella meets the criteria for a 20 percent evaluation based upon instability.  At the time of the March 2009 VA examination, the Veteran showed anterior-posterior instability in the left knee.  The examiner noted there was five millimeters of movement, which she characterized as "slight."  There is no competent evidence, including the Veteran's own statements, that he has any more than slight or mild left knee instability.  Thus, a 20 percent evaluation, which contemplates moderate instability, is not warranted.  
 
Extraschedular consideration
 
The Board's decisions are based on what the facts and the evidence show.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disabilities.  There is no evidence that chondromalacia patella of the left knee at any time during the appellate term necessitated frequent hospitalization.  The evidence indicates that the Veteran underwent surgery; however, this is not indicative of frequent hospitalization.  The record reflects the Veteran is currently working as a police officer.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an initial compensable evaluation from June 17, 2008, to March 30, 2009, for chondromalacia patella of the left knee is denied.
 
Entitlement to an initial evaluation in excess of 10 percent since March 31, 2009, for chondromalacia patella of the left knee based upon painful motion is denied.
 


Entitlement to an initial evaluation in excess of 10 percent since March 31, 2009, for chondromalacia patella of the left knee based upon instability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


